
	

114 HR 3809 IH: Federal Property Low Hanging Fruit Act
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3809
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a pilot program in certain agencies for the use of public-private agreements to
			 enhance the efficiency of Federal real property.
	
	
 1.Short titleThis Act may be cited as the Federal Property Low Hanging Fruit Act. 2.Public-Private Agreement Pilot Program (a)Plan for entering into public-Private agreements (1)In generalThe head of a covered agency shall develop and carry out a plan to enter into one or more agreements with an eligible entity, for the purposes described in paragraph (2).
 (2)PurposesThe purposes of any agreement entered into under paragraph (1) shall be— (A)to lease Federal real properties that are underutilized or excess, under the terms of subsection (c); and
 (B)to develop, rehabilitate, or renovate facilities on such leased properties for the benefit of the covered agency, including monetary benefits such as lease revenues and nonmonetary benefits such as avoided operations and maintenance costs.
 (3)Number of propertiesThe head of each covered agency shall identify at least 5, and not more than 10, Federal real properties to be offered for lease under agreements entered into under paragraph (1).
				(b)Agreement terms
 (1)In generalEach agreement entered into pursuant to this section— (A)shall have as its primary purpose the enhancement of the functional and economic efficiency of Federal real property;
 (B)shall be negotiated pursuant to such procedures as the head of the covered agency concerned considers necessary to promote competition and protect the interests of the Federal Government;
 (C)shall provide a fair market value lease option to the United States to occupy space in the facilities acquired, constructed, or rehabilitated under the agreement, but shall not guarantee occupancy by the United States;
 (D)shall describe the consideration, duties, and responsibilities for which the United States and the eligible entity are responsible and may provide for the alteration, repair, or improvement of the real property as part or all of the consideration of the eligible entity, notwithstanding any provision of law, including section 1302 of title 40, United States Code;
 (E)shall provide— (i)that the United States shall not be liable for any actions, debts, or liability of the eligible entity; and
 (ii)that no person is authorized by the agreement to execute any instrument or document creating or evidencing any indebtedness unless such instrument or document specifically disclaims any liability of the United States under the instrument or document; and
 (F)shall include terms for authorizing the Government to terminate the agreement for default or to protect the interests of the Government.
 (2)Ability to pledge as collateralSubparagraph (E) shall not impair the ability of the eligible entity to pledge as collateral its leasehold interest under a lease with the United States entered into pursuant to the terms of subsection (c).
				(c)Lease of real property
 (1)AuthorityNotwithstanding any other provision of law, including sections 582 and 583 of title 40, United States Code, the head of a covered agency may lease real property under an agreement under subsection (a) to the eligible entity that is party to the agreement.
 (2)Period of leaseA lease under this subsection may be for such period as the head of the covered agency determines appropriate.
 (3)Relationship to Homeless Assistance ActReal property leased under this subsection shall not be considered unutilized, underutilized, excess, or surplus for purposes of section 501 of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11411) and may be leased under this subsection without regard to any other provision of law.
 (d)ServicesNotwithstanding any other provision of law, the head of a covered agency, or his or her designee, may provide services under an agreement under subsection (a) to the eligible entity that is party to the agreement on such terms as the head considers appropriate.
 (e)Use of revenuesNotwithstanding any other provision of law, the head of a covered agency may retain and use any revenues derived from agreements entered into under this section for Federal property management activities of the covered agency, including acquisition, operations and maintenance, repairs or alterations, other real property management needs, or construction needs.
			(f)Plan
 (1)Matters coveredThe plan of a covered agency required under subsection (a) shall— (A)identify the Federal real properties that the head of the covered agency proposes to make available under the agreement or agreements to be entered into with one or more eligible entities; and
 (B)include performance measures by which the proposed project or projects will be measured. (2)Consultation with CouncilIn developing the plan required under subsection (a), the head of a covered agency shall consult with the Federal Real Property Council.
				(g)Submissions to Congress of plan and agreements
 (1)Submission of plan within 12 monthsThe head of a covered agency shall submit to Congress the plan required by subsection (a) not later than 12 months after the date of the enactment of this Act.
 (2)Submission of each proposed agreement to CongressThe head of a covered agency shall submit to Congress the final draft of each agreement proposed to be entered into by the agency and may not enter into the agreement until at least 30 days has expired after the date of submission to Congress. The submission to Congress under this paragraph shall also include—
 (A)an explanation of the agreement; (B)the name, resources, and qualifications of the eligible entity or persons that are party to the agreement;
 (C)the name of any other eligible entity that submitted a proposal for the property that is the subject of the agreement;
 (D)the factors in support of the proposed project or projects covered by the agreement; and (E)the projected economic performance, including expenditures and receipts, arising from the agreement.
 (3)Submission of all agreements within 3 yearsThe head of a covered agency shall submit to Congress all agreements to be entered into under the plan not later than 3 years after the date of the enactment of this Act.
 (4)Modification or termination of agreementIn the case of a proposed modification or termination of an agreement, the head of the covered agency concerned shall submit the proposed modification or termination to Congress and may not implement the modification or termination until at least 30 days has expired after the date of submission to Congress.
 (h)Projected economic performanceThe head of a covered agency shall describe, in the budget submitted by the President pursuant to section 1105 of title 31, United States Code, for a fiscal year, the projected economic performance, including expenditures and receipts, arising from each agreement entered into pursuant this section and in effect during such fiscal year.
 (i)DefinitionsIn this section: (1)Covered agencyThe term covered agency means each of the following:
 (A)The Department of Agriculture. (B)The Department of Energy.
 (C)The General Services Administration. (2)Head of a covered agencyThe term head of a covered agency means each of the following:
 (A)The Secretary of Agriculture. (B)The Secretary of Energy.
 (C)The Administrator of General Services. (3)Federal real propertyThe term Federal real property means property, as that term is defined in section 102(9) of title 40, United States Code.
 (4)ExcessThe term excess, with respect to Federal real property, means excess property as defined in section 102(3) of title 40, United States Code.
 (5)Eligible entityThe term eligible entity means a limited liability company, limited partnership, corporation, business trust, nonprofit entity, or such other form of entity as the head of a covered agency may designate.
 (j)Reports by Government Accountability OfficeThe Comptroller General of the United States shall submit to Congress two reports on the effectiveness of the public-private agreement pilot program under this section. The first report shall be submitted not later than 5 years after the date of the enactment of this section, and the second report shall be submitted not later than 10 years after such date of enactment. Each report shall include specific recommendations on how best to use public-private agreements in all Federal agencies to improve Federal real property management.
			
